Citation Nr: 0007313	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-21 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for paroxysmal 
tachycardia, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1973 to April 
1977 and from June 1978 to October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in November 1998; a statement of the case was issued in 
December 1998, and a substantive appeal was received that 
same month.  


REMAND

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for 
paroxysmal tachycardia is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well-grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992). 

The record shows that the veteran's claims file was certified 
on appeal and transferred to the Board in February 2000, and 
the veteran was notified of the transfer of the appeal by 
letter dated February 11, 2000.  This letter advised the 
veteran that he could submit additional evidence within 90 
days of the letter. 

The veteran's representative forwarded additional evidence 
from the veteran, and this evidence was received at the Board 
in late February 2000 (within the 90 day period).  However, 
by regulation, pertinent evidence received by the Board 
within the 90 day period must be returned to the RO for 
initial review unless this procedural step is waived by the 
veteran.  38 C.F.R. § 20.1304(c) (1999).  The evidence 
submitted in this case was not accompanied by any waiver.  
Accordingly, by regulation the case must be returned to the 
RO for preliminary review. 

Moreover, the above submission suggests that additional VA 
medical consultation and treatment records are available, 
which have not been associated with the claims file.  The 
VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992). 

In view of the foregoing, this case is REMANDED for the 
following actions and development:

1.  All VA medical records (not already 
of record) documenting ongoing treatment 
for the veteran's service-connected 
cardiovascular disability should be 
obtained and associated with the claims 
file.  This action should include (but 
not be limited to) obtaining all clinical 
records associated with the VA medical 
consultations referenced in the evidence 
submitted by the veteran in February 
2000.  

2.  The RO should undertake any 
additional development it deems 
appropriate.  Thereafter, the RO should 
review the expanded record and determine 
whether an increased evaluation is 
warranted.  The RO's review should 
include consideration of the provisions 
of 38 C.F.R. § 3.321 (1999) and 
discussion of whether there has been 
marked interference with employment 
beyond that which is contemplated under 
the schedular criteria.  

3.  The veteran and his accredited 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
concerning all evidence added to the 
record since the last SSOC.  Thereafter, 
the veteran and his representative should 
be given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

By this remand the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this remand is to comply with the 
provisions of 38 C.F.R. § 1304(c) (1999), to further develop 
the record and ensure due process of law.  The veteran and 
his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



